--------------------------------------------------------------------------------

Exhibit 10.1



SEPARATION AGREEMENT AND GENERAL RELEASE


THIS SEPARATION AGREEMENT AND GENERAL RELEASE is made and entered into this 4th
day of March 2019, by and between Eric Hakmiller (“Employee”) and Lincolnway
Energy (“Employer”).


RECITALS:




A.
Employee was employed by the Employer for a number of years, pursuant to a
written Employment Agreement dated April 9, 2013;





B.
Pursuant to paragraph 11(e) of the Employment Agreement, on March 4, 2019, the
Employer gave Employee thirty (30) days’ written notice of Employee’s
termination, which was Employee’s last day worked. During the thirty-day notice
period, Employee will not be working but will continue to receive his base
compensation, 401(k) plan contributions and insurance benefits through April 3,
20l9; and





C.
The parties desire to settle fully and finally any differences that may exist
between them.



THEREFORE, in consideration of the promises set forth below, it is agreed as
follows:


1.          The Employer agrees that on the eighth day after receiving the fully
executed original of this Separation Agreement and General Release, the Employer
will release Employee from his obligations under paragraphs 5(g) of the
Employment Agreement and the non-compete provision described in the third
paragraph of numbered paragraph 8 of the Employment Agreement, and will pay
Employee the gross amount of $25,000 from which all payroll taxes and
withholding will be deducted. The parties agree Employer’s willingness to
release Employee from the above-referenced contract provisions has significant
value, and that the release plus the payment, shall constitute sufficient
consideration for Employee’s release of all claims and is a full, final and
complete resolution of any claims Employee may have or any obligations the
Employer may have.


2.          Regardless of whether this Separation Agreement and General Release
is executed, the following provisions of the Employment Agreement shall remain
in full force and effect following Employee’s termination from the Employer:
paragraphs 5 (d) and (f), 6, 7, the first two paragraphs of numbered paragraph
8, 9, and 10.


3.          Regardless of whether Employee executes this Separation Agreement
and General Release, Employee will still be entitled to receive pay for all
accrued but unused PTO, as of April 3, 2019, in the gross amount of $16,383.93,
and will also receive $5,245 pursuant to the Equivalent Unit Plan/Award Plan as
specified in Schedule 2 of the Employment Agreement and based on a prior award
of 100 dividend equivalent units.


1

--------------------------------------------------------------------------------

4.          This Separation Agreement and General Release is not an admission by
the Employer, or any of its directors, officers, insurers, agents, employees or
representatives that the Employer violated any federal, state or local law in
terminating Employee’s employment, or that Employee’s termination was
unwarranted, unjustified, in bad faith, against any public policy of the State
of Iowa, discriminatory or otherwise unlawful. The Employer specifically
disclaims any liability to, or discrimination against, Employee or any other
person, on the part of itself, its directors, officers, agents, employees or
representatives. The parties have entered into this Separation Agreement and
General Release in good faith, for the sole purpose of resolving any disputes,
thus avoiding the burden, expense, delay and uncertainties of any litigation.


5.           Employee agrees and recognizes his employment relationship with the
Employer, its parents, affiliates and successors has been terminated. If asked
about Employee’s departure from Employer, the parties to this Separation
Agreement and General. Release shall state: “We had come to a cross roads in
terms of the direction in which the company is headed and decided it was time to
explore other opportunities.”


6.          Employee will immediately make arrangements to return to the
Employer any and all documents, files, passwords, access codes, or other
materials, wherever stored and in whatever medium (paper or electronic) as well
as any and all physical equipment, materials, supplies, security badges, keys,
computers, lap tops, phones or other property of the Employer.


7.          Employee agrees to make himself reasonably available to consult with
the Employer through February 28, 2021, regarding any litigation or other
matters with which Employee was involved or about which he may have knowledge.
To the extent possible, Employee may provide those services by email, phone or
other telecommunications methods. If the Employer determines Employee’s services
in this regard require in person participation or as may be mandated by law,
such as through a valid subpoena, Employee shall make himself available at
reasonable times and places and agrees not to hinder any legal process that may
be contingent upon his in-person participation. In considering whether such
times are reasonable, both the Employee’s personal and professional schedule
shall be considered. Employer shall reimburse Employee at a rate of $200.00 per
hour {pro rata for less than one hour increments) for all time spent consulting
with the Employer pursuant to this paragraph 7 and the actual cost of any
out-of-pocket costs and expenses reasonably incurred by Employee in providing
any such services.


8.          In consideration of the premises set forth in Paragraph l, Employee
hereby irrevocably and unconditionally releases, remises, and forever discharges
the Employer and each of the Employer’s owners, members, insurers, stockholders,
agents, directors, officers, employees, representatives, attorneys, divisions,
subsidiaries, affiliates, and its and their predecessors, successors, heirs,
executors, administrators and assigns, and all persons acting on behalf of, by,
through, under or in concert with any of them from any and all actions, causes
of action, suits, debts, charges, complaints, claims, liabilities, obligations,
promises, agreements, controversies, damages, and expenses (including attorneys’
fees and costs), of any nature whatsoever, in law or equity, which he ever had,
now has, or he or his heirs, executors and administrators  hereafter may have, 
from  the beginning  of time  through  the date of this Agreement, in any way
arising from, or otherwise in any way related to, his employment relationship
with the Employer or the termination thereof, including, but not limited to, any
claims arising from any alleged violation by the Employer of any federal, state
or local statutes, ordinances or common laws, including but not limited to, the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq,; Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq.; the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq., as amended by the Older Workers Benefit
Protection Act; the Equal Pay Act, 29 U.S.C. § 206(d) et seq.; the Pair Labor
Standards Act of 1938, 29 U.S.C. §§ 20 l et seq.; the Family and Medical Leave
Act, 29 U.S.C. § 681 et seq.; the Iowa Civil Rights Act of 1965, Iowa Code
Chapter 216; and Iowa’s Wage, Payment and Collection Act, Iowa Code Chapter 91A,
excepting only Employee’s rights  under the states’ worker’s compensation laws,
Employee’s rights under this Agreement, and any claims that Employee may not
waive as a matter of law. Employee was not aware as of the date of this
Agreement of any work related injuries or illnesses suffered by Employee.


2

--------------------------------------------------------------------------------

9.          Employee expressly acknowledges this Separation Agreement and
General Release is intended to include in its effect, without limitation, any
and all claims concerning his employment with the Employer of which Employee
knows or does not know, should have known, had reason to know or suspect existed
in Employee’s favor at the time of execution hereof. Employee recognizes this
Separation Agreement and General Release extinguishes any such claim or claims
and that he has no legal recourse, now or in the future, against the Employer
for any of the claims set forth herein.


10.        Employee further agrees, promises and covenants that neither he, nor
any person, organization or any other entity acting on his behalf will file,
charge, claim, sue or cause or permit to be filed, charged or claimed, any
action for damages or other relief (including injunctive, declaratory, monetary
relief or other) against the Employer, its parents, affiliates and successors
and its and their officers, directors, employees, insurers, agents and
representatives, involving any claims, demands, causes of action, obligations,
damages, liabilities or other matters which Employee has released pursuant to
paragraph 8 above.


11.          Employee covenants and agrees to keep the terms, amount and fact of
this Separation Agreement and General Release completely confidential, except
that Employee and the Employer may disclose information concerning this
Separation Agreement and General Release to their attorneys, accountants or tax
advisors or as otherwise required by law, rule or regulation. Employee is also
not bound by any requirement of confidentiality with respect to communications
with his wife so long as Employee informs his wife of the obligation of
confidentiality. This paragraph 10 shall also not prohibit either party from
providing truthful information pursuant to lawfully issued subpoena, other
process, or providing truthful information to a government agency, such as the
unemployment division.


12.          Employee represents and certifies that he has carefully read, and
fully understands, all of the provisions and effects of this Separation
Agreement and General Release and has had the opportunity to thoroughly discuss
all aspects of this Separation Agreement and General Release with his attorney.
Employee further represents and certifies that he entered into this Separation
Agreement and General Release voluntarily and that neither the Employer nor its
directors, officers, agents, representatives or attorneys, made any
representations concerning the terms or effects of this Separation Agreement and
General Release other than those contained herein.


13.         With the exception of Employer’s payroll taxes or any other taxes
for which liability normally runs to the Employer, should any tax liability,
interest or penalties occur under federal or state law or regulations as a
result of the payments made pursuant to this Separation Agreement and General
Release, Employee agrees to be solely responsible for, and to timely pay, any
and all such obligations.


3

--------------------------------------------------------------------------------

14.          This Separation Agreement and General Release is made and entered
into in the State of Iowa, and shall in all respects be interpreted, enforced
and governed under the laws of Iowa. The language of all parts of this
Separation Agreement and General Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties.


15.         Should a court declare or determine any provision of this Separation
Agreement and General Release to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby. It is the
parties’ intent that the part, term or provision declared or determined to be
illegal or invalid shall be deemed not to be a part of this Separation Agreement
and General Release.


16.         This Separation Agreement and General Release sets forth the entire
agreement between the parties hereto, and fully supersedes any and all prior
agreements or understandings between the parties pertaining to the subject
matter hereof.


17.         Employee acknowledges he was given twenty-one (21) days to review
and consider this Separation Agreement and General Release. This Separation
Agreement and General Release waives no rights or claims that may arise after
its execution. Employee shall have seven (7) days following the execution of
this Separation Agreement and General Release to revoke it. If Employee wishes
to revoke this Separation Agreement and General Release, he must do so in
writing within the seven-day period. This Separation Agreement and General
Release shall not become effective or enforceable until the seven-day revocation
period has expired.


PLEASE READ CAREFULLY. BY SIGNING THIS DOCUMENT, YOU ARE RELEASING ALL KNOWN
CLAIMS. YOU HAVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS
SEPARATION AGREEMENT AND GENERAL RELEASE. IF YOU SIGN THIS SEPARATION AGREEMENT
AND GENERAL RELEASE YOU WILL HAVE UP TO SEVEN (7) DAYS FOLLOWING THE DATE YOU
SIGN IT TO REVOKE YOUR SIGNATURE. THE RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THIS SEVEN (7) DAY PERIOD HAS EXPIRED.


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Employee and
the Employer have executed the foregoing Separation Agreement and General
Release.


Executed as of the day and year first set forth above.


ERIK HAKMILLER
 
LINCOLNWAY ENERGY



/s/ Erik Hakmiller

 
 
/s/ Jeff Taylor
 
 
 
 
 
 
By:
Jeff Taylor
 
 
 
 
 
 
Its:
Board Chairman




5

--------------------------------------------------------------------------------

Phantom Share Calculation


Past 6 Months
   
Shares Sold

             
February
2019
   
58
   
$
500.00
   
$
29,000
 
January
2019
   
0
                 
Dec
2018
   
0
                 
Nov
2018
   
20
   
$
500.00
   
$
10,000
 
Oct
2018
   
25
   
$
600.00
   
$
15,000
 
Sep
2018
   
40
   
$
625.00
   
$
25,000
                                     
143
   
$
562.45
   
$
79,000
 





      Base
   
Gain
     
      
Average Share Price
 
$ 
552.45
    $
(500)
    $
52.45 x 100 Shares =
    $
5,244.76





6

--------------------------------------------------------------------------------